PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $228.00 for back pay which she did not receive for the months of September and October 1984, after she changed from part-time to full-time employment. Claimant had received a mandated salary adjustment on July 1, 1984, but this adjustment was not reflected in September and October after she had become a full-time employee. In its Answer, respondent admits the validity and amount of the claim and states that there were sufficient funds available in its appropriation for the fiscal year in question from which the claim could have been paid. The Court, therefore, makes an award in the amount sought.
Award of $228.00.